Citation Nr: 0822948	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-40 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1956 to May 
1959.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in February 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Consider, as well, that the RO issued that VCAA notice letter 
prior to initially adjudicating the veteran's claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

Although the veteran was not informed that a downstream 
disability rating and effective date will be assigned if his 
service-connection claim is ever granted, since the Board is 
denying his claim for service connection for PTSD, 
no downstream disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of any 
prejudice to him in not receiving notice concerning the 
downstream disability rating and effective date elements of 
his claim because these elements of his claim are moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); see 
also, Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
nonetheless determined  the evidence established the veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).



With respect to the duty to assist, the RO obtained the 
veteran's service medical records (SMRs), service personnel 
records, and VA medical records.  He does not have the 
required diagnosis of PTSD, so VA need not have him examined 
to determine whether a condition that, for all intents and 
purposes, does not exist is related to his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Entitlement to Service Connection for PTSD

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection is 
established either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event, and 
that he/she experience a number of specified current 
symptoms.  The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others.  In addition, the response must involve intense 
feelings of fear, helplessness, or horror.



If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is insufficient to establish the occurrence of the 
alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147.  And credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 
9 Vet. App. 389, 396 (1996).

But setting aside the question of whether the veteran 
experienced a stressful incident during his military service, 
the first and perhaps more fundamental requirement is that he 
have the DSM-IV diagnosis of PTSD to at least confirm he has 
this claimed condition.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  And he does not, so 
his claim must be denied.

Neither the veteran's SMRs nor his VA medical records show 
any diagnosis of or treatment for PTSD.

The veteran asserts that, while he was in service and 
stationed in Germany, he was charged with placing explosives 
at roads and bridges and that this duty assignment caused him 
to fear being trapped between Americans and invading 
Russians.  He contends that, out of that fear, he began using 
alcohol.  

The veteran's VA medical records show he has had psychiatric 
evaluations and care.  These records also show he has been 
receiving treatment for anxiety disorder since July 2004.  
Furthermore, his SMRs provide a diagnosis of alcoholism 
in October 1958.  But while he has a current diagnosis of 
anxiety disorder and indications of alcoholism while he was 
in the military, the only condition currently at issue is his 
claimed PTSD.  And the Federal Circuit Court recently held 
that claims that are based on distinctly and properly 
diagnosed diseases or injuries must be considered separate 
and distinct claims.  Boggs v. Peake, 520 F.3d 1330 (Fed. 
Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996) (a newly diagnosed psychiatric disorder 
(e.g., PTSD), even if medically related to a previously 
diagnosed disorder (such as depressive neurosis), is not the 
same for jurisdictional purposes when it has not been 
previously considered.  The Federal Circuit Court also has 
held that compensation cannot be awarded pursuant to 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 105(a) either for a 
primary alcohol abuse disability incurred during service or 
for any secondary disability that resulted from primary 
alcohol abuse during service.  Allen v. Principi, 237 F.3d 
1368, 1376 (Fed. Cir. 2001).  There can only be service 
connection for compensation purposes for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  However, a veteran-
appellant can only recover in that instance if able to 
"adequately establish that his alcohol or drug abuse 
disability is secondary to or is caused by his primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Ibid.

Therefore, as the veteran does not have a current diagnosis 
of PTSD, the specific condition at issue, his claim for this 
condition must be denied.  See Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that 
compensation may only be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  Absent the required DSM-IV diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim - in turn meaning there is no reasonable doubt to 
resolve in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for PTSD is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


